UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6747



VICKI DEPEW GEARHEART,

                                             Plaintiff - Appellant,

          versus


MATTHEW L. WALLACE, Esquire; WENDY HOBBS, War-
den; RON ANGELONE; GEORGE ALLEN, Governor of
Virginia,

                                            Defendants - Appellees,
          and


STATE OF SOUTH CAROLINA SOLICITOR; VIRGINIA
CORRECTIONAL CENTER FOR WOMEN; VIRGINIA
DEPARTMENT OF CORRECTIONS; CAROLINE W. MATTOS,
Clerk of Greenville County Court, Greenville,
SC,
                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-95-637-2)


Submitted:   April 29, 1998                  Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Vicki Depew Gearheart, Appellant Pro Se. W. Howard Boyd, Jr.,
Ronald Keith Wray, II, GIBBES, GALLIVAN, WHITE & BOYD, P.A., Green-
ville, South Carolina; M. Pierce Rucker, II, Carlyle Randolph
Wimbish, III, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia;
Alexander Leonard Taylor, Jr., OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on her 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Gearheart v. Wallace, No. CA-95-637-2 (E.D. Va. Apr. 25,
1997). We deny Gearheart's motion for appointment of counsel. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2